DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's request for reconsideration of the Office Action mailed on 2/11/2022 during the telephone interview on 4/13/2022 is persuasive as the previous Office Action was directed to an older set of claims.  Hence, the previous Office Action is withdrawn and the current Office Action is directed to the presently pending claim set as requested.
Specification
The disclosure is objected to because of the following informalities: On page 16, line 18 - "24 valve mechanism" should be changed to ".  
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  In line 6 - "predetermined gap therebtween" should be changed to "predetermined gap therebetween".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yusa (US 2018/0117823 A1), in view of Nobuta (US 2018/0022003 A1).
Regarding claim 1, Yusa teaches a screw (20 in Figures 2-3) of an injection molding machine (1000) for foam molding comprising:
a barrier flight including a main flight (inclined portion of 20A in Figure 2);
a dam flight having a predetermined-width ring shape formed in front of the barrier flight (large diameter portion 20A adjacent to reference 26 in Figure 2); 
a first compression section in which a resin is to be compressed (compression zone 22; paragraph 0036, wherein the molten resin is compressed to raise the pressure); 
a starvation section in which a pressure of the resin is to be lowered (starvation zone 23; paragraph 0032); 
and a second compression section in which the resin is to be compressed (recompression zone 24; paragraph 0054), 
wherein the first compression section and the starvation section and the second compression section are provided from a rear side to a front side of the screw (as shown in Figures 2-3) in a heating cylinder (plasticizing cylinder 210; paragraph 0029, band heater…is arranged on an outer wall surface) depending on a shape of the screw, 
wherein which a gas is to be introduced into the starvation section (paragraphs 0031-0033), and 
wherein the barrier flight and the dam flight are provided at a portion corresponding to the first compression section of the screw (as shown in Figure 2, portion 20A denoted are barrier flight and dam flight above are provided in compression zone 22).
Yusa teaches all the elements of claim 1 as discussed above but does not teach the barrier flight includes a sub-flight having a lead angle larger than that of the main flight.
Nobuta teaches a screw (10 in Figures 1-4) for an injection molding machine (1), comprising: a portion corresponding to a first compression section (24), a starvation section in which a pressure of the resin is reduced (25; paragraph 0054), and a second compression section (26).  The first compression section comprises a barrier flight including a combination of a main flight and a sub-flight (36, 37 in Figures 4A-4B); and a dam flight having a ring shape formed in front of the barrier flight (constricting section 35 in Figure 3; paragraphs 0069-0070, is provided at the boundary of the two-stage screw…is formed in a ring-like shape).  Furthermore, Nobuta discloses the sub-flight has a lead angle larger than that of the main flight (paragraph 0070, sub-flight has a barrier flight shape in which the lead angle thereof is set larger than…the main flight).  As both Yusa and Nobuta relate to screws for injection molding machines, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yusa to incorporate the teachings of Nobuta and provided the barrier flight of the screw with a sub-flight having a larger lead angle than the main flight, as disclosed in Nobuta for the purpose of applying higher compressive forces higher (paragraphs 0053-0060) as this is combining prior art elements according to known methods to yield predictable results (of providing a higher compressive force prior to the starvation section).
Regarding claim 2, Yusa, as modified by Nobuta, further teaches the screw is provided with a predetermined seal structure to prevent backflow of the resin between the dam flight and the starvation section (ring shape 26; paragraph 0039 of Yusa, is provided at the boundary with respect to the starvation zone).
Regarding claim 5, Yusa, as modified by Nobuta, further teaches an injection molding machine (1000 in Figures 2 of Yusa) comprising the screw of claim 1, wherein the heating cylinder is provided with an introduction port which introduces gas at a predetermined position corresponding to the starvation section (202 in Figure; paragraph 0025 of Yusa, which is provided to introduce…into the starvation zone).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yusa, in view of Nobuta, as applied to claim 2 above, and further in view of Uesono (JP2015168079A; of record).
Regarding claim 3, The screw according to claim 2, wherein the seal structure comprising: a seal configured to liquid-tightly separate the first compression section from the starvation section; a communication passage configured to communicate the first compression section and the starvation section; and a valve mechanism configured to close the communication passage and cause a molten resin to flow into the starvation section when the molten resin in the first compression section exceeds a predetermined pressure.
Regarding claim 4, The screw according to claim 2, wherein the seal structure comprising: a diameter-reduced portion in which a diameter of the screw is reduced; and a seal ring which is fitted to the diameter-reduced portion with a predetermined gap therebetween and which is liquid-tightly slid with respect to a bore of the heating cylinder, 6PRELIMINARY AMENDMENTAttorney Docket No.: Q261532 Appln. No.: Not Yet Assigned wherein a tapered surface is formed on the diameter-reduced portion to block communication between the first compression section and the starvation section when the seal ring is seated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        4/26/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715